Citation Nr: 0412342	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  02-17 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1974 to February 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  Multiple sclerosis had its onset during the veteran's 
active military service.  


CONCLUSION OF LAW

Multiple sclerosis was incurred in active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) became law 
on November 9, 2000, the, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)).  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The evidence presented here is sufficient to substantiate the 
claim, so VCAA does not require further development or delay.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002).  
Analysis of this provision discloses that there are three 
essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2003).  

Multiple sclerosis may be presumed to have been incurred 
during active military service if it is manifest to a degree 
of 10 percent or more within the first seven years following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).  The minimum rating for 
multiple sclerosis is 30 percent.  38 C.F.R. Part 4, Code 
8018 (2003).  So, as a practical matter, any manifestation of 
the disease within 7 years of service will trigger the 
presumption.    

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2003).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  

Service medical records  When the veteran was examined, 
accepted and enrolled for service, in September 1974, his 
neurologic status and psychiatric status were normal.  
38 U.S.C.A. § 1111 (West 2002).  Findings were also normal on 
separation examination in February 1976, and on examinations 
for reserve service in June 1982, January 1988, and January 
1994.  The service medical records do not document any 
complaints, findings or diagnoses of multiple sclerosis.  

The service personnel records show that the veteran received 
non-judicial punishments for sleeping on watch (in February 
1975) and larceny (in August 1976).  An evaluation, dated in 
July 1976, refers to numerous errors of judgment which result 
in frequent mistakes and misunderstandings.  He required more 
than necessary supervision to accomplish routine assignments.  
A record of his performance evaluations is also in the file.  

Post service records  The veteran left active service, in 
February 1977, and the next medical record is dated over 12 
years later, in December 1989.  The veteran's mother has made 
several recent statements to the effect that he showed 
cognitive deficits during this period.  

In December 1989, the veteran was admitted to Cook County 
Hospital with a complaint that his knees were weak and his 
legs were buckling.  There were also urinary symptoms and the 
diagnosis was acute urinary retention, unknown etiology, 
possibly due to benign prostatic hypertrophy verses a 
neurological process.  

The veteran was hospitalized in the Hennepin County Medical 
Center, in June and July 1996.  He reported that he had had 
no problems until recently.  He reported progressive 
dizziness started in June 1996, with difficulty ambulating, 
progressive nausea and right sided weakness.  Testing 
included magnetic resonance imaging (MRI) which revealed 
multiple plaques in the white matter of the brain.  The 
diagnosis was acute multiple sclerosis exacerbation.  

VA hospitalization, in July 1996, led to a diagnosis of newly 
diagnosed multiple sclerosis.  It was noted that transverse 
myelitis had been diagnosed there in 1989.  It was manifested 
by gait instability, urinary retention and left lower 
extremity sensory changes.  Persistent complaints included 
unsteady gait, numbness of the tips of the right fingers, and 
occasional, but improved, vertigo and nystagmus.  On 
examination, he conversed appropriately with questionable 
delayed responses.  

In a November 2000 opinion from a private neurological 
clinic, George Adam, M.D., wrote of evaluating the veteran.  
It was noted that an MRI had revealed matter changes 
consistent with multiple sclerosis.  On examination the 
veteran was a vague historian, with limited recall and 
inability to perform serial 7 subtractions.  He was oriented 
and there was no aphasia or apraxia.  It was commented that 
the multiple sclerosis had been stable and the veteran's 
chief problem was in the cognitive sphere.  He had difficulty 
learning and retrieving complex information.  His attention 
span was poor.  

In September 2001, a counselor with the state Department of 
Economic Security reported that the veteran had problems with 
adjustment to disability related issues (i.e. his denial of 
memory deficits) and inability to complete/follow through 
with job tasks.  There was also a short term memory loss, 
major problems with job direction, and an inability to make 
appropriate decisions in job situations.  He also had severe 
mental and physical fatigue.  

VA clinical notes from October 2000 to July 2002, reflect 
treatment for his mental and behavioral symptoms.  

In a July 2002 statement, a former employer described 
mentation deficits when the veteran was working for him in 
1978 and 1979.  

The veteran was given a VA neurological examination in August 
2002.  The doctor examined the veteran and reviewed the 
claims folder.  He concluded that it was a normal examination 
of a man who appeared to be eccentric.  The eccentricity 
appeared to go back many years and had been interpreted as 
cognitive difficulties.  The VA examiner did not think that 
was the case.  He did think that multiple sclerosis was 
likely the appropriate diagnosis.  There was nothing in the 
record to suggest any problems before 1989.  The examiner had 
reviewed lay statements about cognitive difficulties.  It was 
quite true that cognitive difficulties could be associated 
with multiple sclerosis.  But they are very unusual 
precipitating or inciting factors and almost unheard of as 
the initial complaint.  In any event, the doctor felt there 
was no significant evidence that the veteran really had 
cognitive difficulties, more than simply being a bit 
eccentric.  The doctor went on to express the opinion that he 
could not associate anything with the veteran's past history, 
prior to 1989, when transverse myelitis was first diagnosed.  

In a letter dated in April 2003, Harold Berris, M.D., a 
retired Board certified neurologist, wrote that he had 
reviewed the veteran's records, particularly considering 
whether the veteran's cognitive problems could be related to 
the time of his service.  It was noted that the veteran's 
mental qualifications were quite high when he entered service 
but were substantially lower by the time of separation.  The 
doctor expressed the opinion that complaints of muscle 
cramps, stiffness and tightness during service were 
compatible with the onset of multiple sclerosis.  The doctor 
also was of the opinion that mentation changes were due to 
multiple sclerosis.  

In an April 2003 letter, Nicholas G. LaRocca, Ph.D., 
explained that he was a licensed psychologist who had been 
working in the field of multiple sclerosis since 1979.  He 
stated that he had reviewed the record and discussed items in 
detail.  He concluded that there were neuropsychological 
symptoms consistent with a diagnosis of multiple sclerosis at 
least as early as July 1976.  The symptoms became more 
chronic and severe over time.  The doctor felt that the 
weight of the evidence established an onset of symptoms of 
multiple sclerosis no later than July 1976.  Portions of a 
treatise, authored in part by Dr. Rocca, are of record.   

In April 2003, the VA neurologist who did the August 2002 
examination reaffirmed his opinion.  

In July 2003, another VA physician reviewed and discussed the 
veteran's records.  Based on review of the available medical 
records, it seemed clear to her that the onset of the 
veteran's neurologic symptoms occurred in 1989.  She did not 
consider the episodes of muscle pain and stiffness in service 
to be strongly suggestive of a neurologic process.  Muscle 
pain in service was so common as to be unremarkable.  They 
appeared to be brief, isolated instances, rather than a 
recurring problem.  Patients with multiple sclerosis might 
indeed develop mood disorders or cognitive deficits, but they 
would be exceedingly unusual presenting signs.  The doctor 
felt that it would be speculative to consider multiple 
sclerosis as the probable cause.  While it was possible, it 
was not at all likely.  In summary, the doctor concluded that 
it did not appear that the veteran had symptoms due to 
multiple sclerosis prior to 1989.  

In October 2003, Dr. LaRocca responded to three questions.  
He stated that multiple sclerosis related cognitive 
impairment can and did occur as one of the first symptoms of 
multiple sclerosis.  He stated that multiple sclerosis 
related cognitive impairment could and did occur in the 
absence of physical symptoms.  It also occurred in the 
absence of MRI findings.  

In December 2003, the VA physician who provided the July 2003 
opinion, reported that she had reviewed the claims folder and 
Dr. Rocca's letter.  It was again noted that the service 
medical records contained no information suggestive of 
multiple sclerosis or other neurologic disorder.  There were 
reports of neuropsychological evaluation performed in October 
and December 1997, which showed mild deficits in verbal 
learning and recent verbal memory, significant forgetting of 
newly learned unrelated verbal information, and mild to 
moderate deficits in planning.  Vocabulary, language skills, 
immediate memory and recent nonverbal memory remained intact.  
The pattern of results was considered to be consistent with 
multiple sclerosis.  Psychological testing in December 1997 
had results consistent with antisocial behavior.  It was 
possible that some of the behavior cited as reflecting 
cognitive deficits was due to personality factors instead.  
That appeared to be a "rather more likely" explanation of 
the veteran's functional difficulties during service and the 
years afterward than did the remote possibility of 
undiagnosed multiple sclerosis.  It was commented that Dr. 
Rocca's letter provided general information about cognitive 
impairment and multiple sclerosis and there was no 
information specifically related to the veteran's medical 
history.  In summary, the doctor concluded that the evidence 
did not support the contention that multiple sclerosis was 
demonstrated prior to 1989.  The doctor felt that it was 
speculative to link the various performance difficulties in 
the veteran's past life with his later diagnosis of multiple 
sclerosis.  

Analysis  Two VA doctors take the position that the veteran 
has behavioral problems which are not due to his multiple 
sclerosis, and that he did not manifest multiple sclerosis 
until 1989, over 12 years after service and more than 5 years 
after expiration of the presumptive period.  The two VA 
doctors agree that the veteran has a personality disorder, 
which does not reflect the onset of multiple sclerosis.  The 
VA doctors feel that it was unlikely that cognitive deficits 
were the first symptoms as they are not usual "presenting" 
symptoms.  Two points here, the VA doctors do not rule out 
cognitive deficits as the first symptoms, indicating merely 
that it would be unusual.  Second, "presenting" symptoms 
are different from first symptoms.  Because of the nature of 
cognitive deficits, a person may not seek medical attention, 
or "present," as readily as he would with physical 
problems, such as gait disturbances.  Moreover, Dr. LaRocca 
appears to be a well versed specialist in cognitive deficits 
associated with multiple sclerosis.  His second letter 
emphasizes that cognitive deficits can and are the first 
symptoms of multiple sclerosis in some cases.  The second 
letter is not specific to the veteran, but the first letter 
is specific to the veteran and the second letter is merely 
filling out the first.  Dr. Adam also linked the veteran's 
cognitive deficits to multiple sclerosis.  Dr. Berris linked 
the multiple sclerosis to service.  The VA clinical notes 
also link multiple sclerosis to significant cognitive 
decline.  

Giving the veteran the benefit of the doubt, the Board finds 
the evidence to be in approximately equal balance.  38 C.F.R. 
§ 3.102 (2003).  Therefore, we resolve doubt in favor of the 
veteran and grant service connection for multiple sclerosis.  


ORDER

Service connection for multiple sclerosis is granted.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



